DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	Applicant’s response filed on March 3, 2021 has been received and fully considered. 
	Previous obviousness-type double patenting rejection made over the claims U.S. Patent No. 10,328,105 B2 as indicated in the Office action dated September 4, 2020 is withdrawn in view of further consideration. 
	New rejections are made as following: 

Claim Rejections - 35 USC § 101 and 115 (a)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 115(a) reads as follows (in part):
An application for patent that is filed under section 111(a) or commences the national stage under section 371 shall include, or be amended to include, the name of the inventor for any invention claimed in the application.

The present application sets forth the incorrect inventorship because the same or substantially same subject matter of the present application has been disclosed in U.S. Patent No. US 10,328,105 B2 by another inventor. 
Claims 65-68 and 70-73 are rejected under 35 U.S.C. 101 and 35 U.S.C. 115 for failing to set forth the correct inventorship for the reasons stated above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 65-68 and 70-73 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bruheim (US 10,328,105 B2).
	Bruheim Table 1 discloses a semi-solid krill oil comprising a phospholipid content of 61.7 (w/w), moisture content of 1.9 %, and an ethanol content of 0.8.  See instant claim 65. 
Regarding claim 66, the viscosity of the disclosed krill oil is said to be 140,000 cP.  See Table 1. 
Regarding claim 67, the disclosed composition contains phospholipids 

 	phosphatidylchloline (PC)  47 %,
alkyl acyl phosphatidylcholine (AAPC) 4.5 %, 
phosphatidylinositol (PI) 0.75 %, 
phosphatidylserine (PS) 0.5 %, 
lysophosphatidylcholine (LPC) 2.9 %, 
lyso alkyl acyl phosphatidylchloline (LAAPC) 0.65 %, 
phosphatidylethanolamine (PE) 2.8 %, 
alkyl acyl phosphatidylethanolamine (AAPE) 0.75 %, 
cardiolipin + N-acylphosphatidylethanolamine (CL/NAPE) at 1.5 %, lysophosphatidylethanolamine (LPE) 0.35 % and 
lyso alkyl acyl phosphatidylethanolamine (LAAPE) < 0.1 %. 

Regarding claim 68, the same krill oil contains a fatty acid content of 42.9 %. 
Regarding claim 70, the same krill oil contains a trimethylamine (TMA) content of 8 mg/100g. 
Regarding claim 71, the disclosed krill oil contains a trimethylamine oxide (TMAO) content of 1174 mg/100g. 
Regarding claim 72, the reference teaches gentle-drying is used to obtain the krill oil to prevent oxidation and increase of viscosity. 
Regarding claim 73, the reference teaches that the krill oil of Table is in a lyophilized krill oil. 
Response to Arguments
Applicant's arguments filed on March 3, 2021 have been fully considered but they are not persuasive. 
Applicant asserts that disclosure of the ‘105 patent was obtained from the inventor and the exception under 35 U.S.C. 102 (b)(2)(A) applies.  
An applicant may also show that another obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor in an affidavit or declaration under 37 CFR 1.130(a)  or (b). Thus, an applicant may establish a prior public disclosure by another during the grace period if the applicant can establish that subject matter disclosed originated with the inventor or a joint inventor and that the subject matter was communicated by the inventor or a joint inventor, directly or indirectly. Any documentation which provides evidence of the communication of the subject matter by the inventor or a joint inventor to the entity that made the disclosure of the subject matter directly or indirectly, such as by an assignee of the inventor, should accompany the affidavit or declaration.


In this case, no affidavit or declaration with evidence has been provided to support applicant’s position that the disclosure of US 10,328,105 was obtained from the inventor. See MPEP 2155 and 2155.03.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GINA C JUSTICE/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617